Title: From John Adams to George Washington Adams, 12 November 1821
From: Adams, John
To: Adams, George Washington


				
					Dear George
					
				
				I thank you for your letter of the 4 Nov. I am very glad you have got so far through Hallams middle ages to hear that you are so nearly through Hallam’s middle ages. I am travelling through the same country from the benevolence of your friend Quincy, who after travelling through it himself gave me a lease of it for a term. It is a valuable compendium and I am very glad to find that he gives so great a character of MURATORI whose grand collection is in the library of the Mass. Acad. of arts & sciences and whose annals and antiquities are still in mine. The great work of Sismondi which he quotes with so much respect I have never seen; though I have read his literature of the South of Europe with infinite pleasure. If your father has not the works of this great writer, I hope he will procure them for you & your brothers. I owe the imperfect knowledge which I have of this writer to the friendship of Mr Lyman as I do for the use of 50 other volumes, which but for him I should have never received. I beg you to seek the friendship & correspondence of this gentleman.In Vellys history of France, you will find a great part of Hallam and more in detail. In Mezeray—father Daniel—Froissard & Phillip de Coomines you already know much is to be found. Hallams account of the feudal system is I believe pretty correct but I own to you I have never had so at strong an impression on my imagination and my heart as of the decided despotism of this system as from the poems & novels of Walter Scot—but if I should follow the confused ramblings of my old head I should never arrive at the conclusion that I am your affectionate grandfather
				
					J Adams
				
				
			